NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0611n.06

                                            No. 11-1461
                                                                                            FILED
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                               Jun 13, 2012
                                                                                 LEONARD GREEN, Clerk
DONALD D. RIFE,                                       )
                                                      )
       Plaintiff-Appellant,                           )      ON APPEAL FROM THE UNITED
                                                      )      STATES DISTRICT COURT FOR
v.                                                    )      THE EASTERN DISTRICT OF
                                                      )      MICHIGAN
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant-Appellee.                            )




       Before: BOGGS and COLE, Circuit Judges; OLIVER, Chief District Judge.*


       PER CURIAM. Donald D. Rife appeals the district court’s order affirming the denial of his

application for social-security disability-insurance benefits. See 42 U.S.C. § 405(g). For the reasons

set forth below, we vacate the district court’s order and remand for further proceedings.

       On January 2, 2003, Rife filed his benefits application, claiming a disabling condition

beginning on July 10, 1996. Rife, who worked as a builder, injured his back while lifting a plank.

The Social Security Administration denied Rife’s application, and he requested a hearing before an

administrative law judge (ALJ). In 2005, an ALJ conducted a hearing and issued an unfavorable

decision. The Appeals Council subsequently remanded the case for a new hearing. In 2007, a

different ALJ conducted a hearing and issued another unfavorable decision. Applying the five-step

disability analysis, see 20 C.F.R. § 404.1520(a)(4), the ALJ found that Rife did not engage in


       *
         The Honorable Solomon Oliver, Jr., Chief United States District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-1461
                                                -2-

substantial gainful activity during the period at issue; that his degenerative disc disease and

degenerative joint disease constituted severe impairments, but did not meet or equal a listed

impairment; and that he could not perform his past relevant work, but could perform a significant

number of other jobs, considering his age, education, work experience, and residual functional

capacity. Accordingly, the ALJ concluded that Rife was not disabled prior to the expiration of his

insured status for disability benefits on December 31, 2001. The ALJ’s decision became the final

decision of the Commissioner when the Appeals Council denied Rife’s request for review.

       Rife brought this action seeking review of the ALJ’s decision. Rife moved to remand the

case for further proceedings, while the Commissioner moved for summary judgment. A magistrate

judge recommended that Rife’s motion be denied and that the Commissioner’s motion be granted,

asserting that substantial evidence supported the Commissioner’s determination that Rife was not

disabled. Over Rife’s objections, the district court adopted the magistrate judge’s report and

recommendation.

       In this timely appeal, Rife argues that the ALJ failed to give good reasons for not giving

weight to the opinion of Dr. Hall, his treating physician. Under the treating physician rule, the ALJ

must give controlling weight to a treating source’s opinion if that opinion “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in your case record.” 20 C.F.R. § 404.1527(c)(2). If the ALJ declines to

give the treating source’s opinion controlling weight, the ALJ must apply the following factors in

determining what weight to give the opinion: “the length of the treatment relationship and the

frequency of examination, the nature and extent of the treatment relationship, supportability of the

opinion, consistency of the opinion with the record as a whole, and the specialization of the treating

source.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (citing 20 C.F.R.
                                             No. 11-1461
                                                 -3-

§ 404.1527(c)(2)). The agency’s regulation mandates: “We will always give good reasons in our

notice of determination or decision for the weight we give your treating source’s opinion.” 20 C.F.R.

§ 404.1527(c)(2). Those “good reasons” must be “supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator

gave to the treating source’s medical opinion and the reasons for that weight.” Policy Interpretation

Ruling, Titles II and XVI: Giving Controlling Weight to Treating Source Medical Opinions, SSR

96-2, p, 1996 WL 374188, at *5 (July 2, 1996). We will reverse and remand “where the ALJ fails

to give good reasons on the record for according less than controlling weight to treating sources.”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009).

       The ALJ’s decision referred to Dr. Hall’s opinion in one sentence: “In Dr. Voelpel’s1 opinion,

the restrictions identified by Dr. Hall (the treating family physician) are not supported by objective

evidence.”2 The ALJ failed to identify Dr. Hall’s restrictions or provide her own evaluation of those

restrictions. Without any indication of what weight, if any, the ALJ ascribed to Dr. Hall’s opinion

or the reasons for that disregarding Dr. Hall’s restrictions, we are unable to conduct a meaningful

review of the ALJ’s application of the treating-physician rule. See Wilson, 278 F.3d at 544.

       Accordingly, we VACATE the district court’s order and REMAND the case for further

proceedings consistent with this opinion.




       1
           Dr. Voelpel was the medical expert who reviewed Rife’s medical records and testified at the
hearing.
       2
        The ALJ’s seven-page decision made only one other reference to Dr. Hall: “Dr. Hall noted
in February 2000 that medication (Percocet) kept the claimant ‘comfortable and functional.’”